Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly submitted claims 2-21 in the amendment filed on 7/17/2020 constitute new matter since there was no support in the original disclosure for the claimed limitations.  More specifically, the claimed subject matters in claim 2 (i.e. “the first light source being configured to illuminate the object during a first time-interval with light having one or more wavelength(s) in the ultraviolet domain, or in the blue domain of the visible domain”; “the second light source being configured to illuminate the object during a second time-interval with light having a plurality of wavelengths in the visible domain”; and “the at least two image sensors are configured such that a first series of images are captured during the first time-interval, and configured such that a second series of images are captured during the second time-interval”) were not disclosed in the original disclosure and therefore constitute new matter.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, due to the lack of description in the specification, it is unclear how and in what manner first and second light sources are utilized to illuminate an object during first and second-time intervals with lights having corresponding wavelengths, respectively.  Furthermore, it appears that the specification does not disclose how the claimed two image sensors are used to capture the corresponding images during first and second-time intervals.  Clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babayoff (US 7,698,068 B2) in view of Turner et al (US 2012/0229621 A1), and further in view of Matsumoto et al (US 7,106,348 B2)
Regarding claim 2, as far as the claim is understood, Babayoff discloses a scanner system for recording surface geometry and surface color of an object comprising: an intraoral scanner comprising (col.7, lines 55-56): a first light source (31; col.8, line 30; col.12, lines 51-52) configured to provide a probe light for illumination of the object, the first light source being configured to illuminate the object during a first time-interval with light having one or more wavelength(s) in the ultraviolet domain or in the blue domain of the visible domain (col.8, line 30-col.9, line 7; col.12, lines 51-53); a second light source (71; col.12, lines 11-12; col.12, line 53) configured to provide a probe light for illumination of the object, the second light source being configured to illuminate the object during a second time-interval with light having a plurality of wavelengths in the visible domain (col.8, line 30-col.9, line 7; col.12, lines 51-53) ; and at least two image sensors (60; col.8, lines 30-56) comprising an array of image sensor pixels to capture a plurality of 2D images of light received from the object, at least two image sensors are arranged to capture 2D images of light received form the object, the at least two image sensors are configured such that a first series of images are captured during the first time-interval, and configured such that a second series of images are captured during the second time-interval; and a data processing system (24).  While Babayoff discloses the use of a confocal imaging method for measuring surface topography (col.8, lines 15-18), it does not specifically mention the use of a triangulation method.  However, such use is well-known 3D surface measurement method as disclosed by Turner et al (paragraph 66) and it would have been obvious to one of ordinary skill in the art to utilize a triangulation method in the device of Babayoff in view of the desire to achieve a higher measurement speed for measuring surface topography.  Although the modified device of Babayoff does not specifically mention the use of an averaging method for color information measurement, such use is well known in the art as disclosed by Matsumoto et al (Fig.19) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Matsumoto et al in the modified device of Babayoff in view of the desire to produce a more accurate color image using data captured by multiple images resulting in improving image quality.
Regarding claims 3-4, as far as the claim is understood, the limitations therein are disclosed in col.13, line 57-col.14, line 50 of Babayoff.
Regarding claims 5-9, as far as the claim is understood, although Babayoff does not specifically mention the multi-die LED, such use would have been, if not inherent, an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and it does no more than yield predicable results.
Regarding claims 10-11, as far as the claim is understood, the limitations therein are disclosed in col.8 line 30-col.9, line 7 of Babayoff.
Regarding claim 12, as far as the claim is understood, the limitations therein are disclosed in col.12, lines 7-17 of Babayoff.
Regarding claims 13-14 and 16, as far as the claim is understood, the specific type of an image sensor utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 15 and 17-18, as far as the claim is understood, regarding the feature of performing an averaging technique for color information measurement, such use is well known in the art as stated above (Matsumoto et al; Fig.19) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Matsumoto et al in the modified device of Babayoff in view of the desire to produce a more accurate color image using data captured by multiple images resulting in improving image quality.
Regarding claims 19 and 20, as far as the claim is understood, although the modified scanning device of Babayoff does not specifically mention that its device is configured to detect fluorescence, the specific configuration and scheme utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 21, as far as the claim is understood, the limitations therein are shown in Figs.4A-4B of Babayoff.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiel et al (US 8,488,113) is cited for disclosing a method for 3D optical measurement using a confocal measurement or a triangular measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878